DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference 6,972,857 B2 is a general background reference covering: Method and apparatus for controlling consumable use in an image-rendering device. More particularly, the invention relates to a image-rendering device that facilitates the limitation of page costs of color documents by establishing a threshold cost limitation and controlling one or more colorant amounts to be used on the page to ensure that the cost limitation is met. An optional override mode may be provided, wherein a selected page or pages, or a complete document, would be rendered without implementation of the cost reduction feature, (see abstract).
Reference 7,184,170 B2 is a general background reference covering: A color matching system including a database of information describing colorants organized into groups of colorants. A computing device identifies at least one recipe of colorants that can reproduce a desired color by selecting at least one group of colorants, identifying possible recipes using the colorants in the group and selecting a best recipe  (see abstract).
Reference 2004/0109180 A1 is a general background reference covering: A method of generating a reduced color gamut boundary for a color output device using three or more colorants, wherein the amount of each colorant is controlled by a colorant control signal vector, including determining a forward device model for the color output device relating the colorant control signal vector to the corresponding output color; determining a complete color gamut boundary for the color output device, comprising a set of color gamut boundary points; and determining a set of candidate colorant control signal vectors for each point in the complete color gamut boundary. The method also includes selecting a preferred colorant control signal vector, (see abstract).
Reference 2009/0067017 A1 is a general background reference covering: The proposed systems and methods automatically select the node locations of a multi-dimensional lookup table transformation in accordance with the relative importance of multi-dimensional input values. Such importance, as an example could be quantified by the statistical distribution of the input data. Additionally, the proposed scheme is efficient and works for inputs of arbitrary dimensionality. Finally, the proposed method accounts the characteristics of the input-data and the geometry of the input space. The proposed systems and methods are generally applicable to a large number of practical scenarios including, but not limited to, color imaging applications where input adaptive color look-up tables are desired, (see Abstract).
	Reference 2013/0182266 A1 is a general background reference covering: What is disclosed is a method for profile LUT construction which uses a cost function to 
Reference WO2018009238 A1 is a general background reference covering: A memory device for use with a printing device is supply component disclosed. The memory device includes corrective data corresponding with nodes of a reference color table for the printing device. The printing device accepts a set of media types for printing. The corrective data includes residual values to transform the nodes of the reference color table to a customized color table for use with a selected media type of the plurality of media types, (see Abstract).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a1) as being participated by Morovic et al. (Morovic) (US 2017/0041506 A1).
Regarding claim 1, Morovic discloses a method (e.g., FIG. 1 shows an example of a printing system 100 that may be used with the methods described herein, paragraph 14), comprising: 
receiving a color table having a plurality of nodes, each node corresponding with a color input in a first color space and providing a print substance formulation in a second color space (e.g., FIG. 3 is a diagram of an LUT. The LUT shown has the form of a cube and is indexed in a device color space such as RGB in this example. The table has nodes each of which contains data defining an NPac to be used to reproduce a particular color having co-ordinates R, G, B. For any node indexed by RGB, the node contains an NPac that when halftoned over a unit area results in a colorimetry (XYZ) (Note: which is second color space) that is chosen to map to the device color RGB, paragraph 26); 
determining whether a color amount of a set of nodes of the plurality of nodes is outside of a threshold value based on the print substance formulation (e.g., steps S2a, S2g, figure 4); and 
replacing the print substance formulation for each node for which the color amount is outside the threshold value with a replacement print substance formulation 

Regarding claim 2, Morovic discloses comprising generating a target color table having the plurality of nodes, the plurality of nodes of the target color table corresponding with a color input in the first color space and providing a print substance formulation in the second color space having a color amount within the threshold value (e.g., FIG. 4, the result of blocks S2a, S2b and 3 is a LUT with all nodes having an ink usage exceeding the limit removed. The missing nodes may then need to be replaced with a suitable node complying with the ink limits (which is CMYK color space). This is done in blocks S4 and S5, paragraph 38).  

Regarding claim 3, Morovic discloses wherein the color amount is based on a cost of the print substance formulation (e.g., The ink limit may be chosen based on the type of substrate to be used. The ink limit may be chosen based on an experimental print. The ink limit may also be chosen based on a cost trade-off, automatically or by a printer operator, paragraph 33).  

Regarding claim 4, Morovic discloses wherein the threshold value is based on a cost (e.g., The ink limit may be chosen based on the type of substrate to be used. The ink limit may be chosen based on an experimental print. The ink limit may also be chosen based on a cost trade-off, automatically or by a printer operator, paragraph 33).  

Regarding claim 5, Morovic discloses wherein a node outside the threshold value exceeds the threshold value (e.g., Blocks S2a, S2b and 3 of the method remove all nodes of the LUT which have an ink usage greater than the limit, paragraph 34).  

Regarding claim 6, Morovic discloses wherein the plurality of nodes are included in a vector having an initial node and an end node (e.g., Blocks S2a and S2b, access the LUT (see FIG. 3) which defines mapping from RGB (or CMYK) to the NPacs of the HANS system (or color-vectors the case of a non-HANS printing pipeline). Starting at the surface layer, the ink usage of each node is determined, S2a, and compared with the selected ink limit, paragraph 35).  

Regarding claim 7, Morovic discloses wherein determining whether a color amount based on the print substance formulation is outside of a threshold value includes determining a threshold node on the vector in which the threshold node includes threshold print substance formulation that is within the threshold value (e.g., Blocks S2a and S2b, access the LUT (see FIG. 3) which defines mapping from RGB (or CMYK) to the NPacs of the HANS system (or color-vectors the case of a non-HANS printing pipeline). Starting at the surface layer, the ink usage of each node is determined, S2a, and compared with the selected ink limit. If the usage exceeds the limit, the node is removed, S2b, from the LUT. The blocks S2a and S2b are repeated for successive layers towards the interior of the LUT until all nodes have been visited and evaluated. The result may be incomplete layers from which one or more but not all 

Regarding claim 8, Morovic discloses wherein replacing the print substance formulation for each node for which the color amount is outside the threshold value includes reassigning the threshold print substance formulation to the end node (e.g., the blocks S2a and S2b are repeated for successive layers towards the interior of the LUT until all nodes have been visited and evaluated. The result may be incomplete layers from which one or more but not all nodes have been removed, paragraph 35).  

Regarding claim 9, Morovic discloses wherein the vector is a hue vector (e.g., this is the gamut restriction LUT that achieves the desired ink usage. In an example of a non-HANS printing pipeline color-vectors may be used for gamut mapping, paragraph 43).  

Regarding claim 10, Morovic discloses comprising arranging the plurality of nodes along the hue vector via increasing amount of chroma (e.g., Blocks S2a and S2b, access the LUT (see FIG. 3) which defines mapping from RGB (or CMYK) to the NPacs of the HANS system (or color-vectors the case of a non-HANS printing pipeline). Starting at the surface layer, the ink usage of each node is determined, S2a, and compared with the selected ink limit. If the usage exceeds the limit, the node is removed, S2b, from the LUT, paragraph 35).



Regarding claim 12, Morovic discloses wherein received color table is a source color table and the replacement print substance formulation is provided to a target color table stored on a memory device (e.g., Blocks S2a and S2b, access the LUT (see FIG. 3) which defines mapping from RGB (or CMYK) to the NPacs of the HANS system (or color-vectors the case of a non-HANS printing pipeline). Starting at the surface layer, the ink usage of each node is determined, S2a, and compared with the selected ink limit. If the usage exceeds the limit, the node is removed, S2b, from the LUT, paragraph 35).
Regarding claim 13, Morovic discloses wherein the memory device is operably coupled to a printing device (e.g., in the example of FIG. 1, image data corresponding to an image 110 is sent to a print processor 120. The print processor 120 processes the image data (Note: which must have memory to hold data). The print processor then outputs print control data that is communicated to a printing device 130. The printing 

Regarding claim 14, claim 14 is a non-transitory computer readable medium with limitations similar to limitations of claim 1. Therefore claim 14 is rejected as set forth as claim 1.

Regarding claim 15, Morovic discloses wherein the plurality of nodes are included on a color perception parameter vector arranged in order of color amount (e.g., Blocks S2a and S2b, access the LUT (see FIG. 3) which defines mapping from RGB (or CMYK) to the NPacs of the HANS system (or color-vectors the case of a non-HANS printing pipeline). Starting at the surface layer, the ink usage of each node is determined, S2a, and compared with the selected ink limit. If the usage exceeds the limit, the node is removed, S2b, from the LUT, paragraph 35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672